In a proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Nassau County (Lawrence, J.), dated December 21, 2005, which, in effect, denied the petition to modify her child support obligation on the ground of alienation and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The mother’s particular claim of alienation of the children, which she seeks to raise in this proceeding, was litigated and adjudicated in a prior proceeding involving visitation, thereby *639precluding litigation of the issue in this case (see Town of New Windsor v New Windsor Volunteer Ambulance Corps, Inc., 16 AD3d 403, 404-405 [2005]; Braunstein v Braunstein, 114 AD2d 46, 53 [1985]). The doctrine of res judicata bars relitigation of the issue even though the mother sought a different remedy in the instant case, modification of her child support obligation (see O’Brien v City of Syracuse, 54 NY2d 353, 357 [1981]; Town of New Windsor v New Windsor Volunteer Ambulance Corps, Inc., 16 AD3d at 405). Spolzino, J.P., Ritter, Miller and Dickerson, JJ., concur..